Citation Nr: 0935845	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously adjudicated the Veteran's claim in June 
2007.  The Veteran's claim for service connection for, inter 
alia, a right shoulder disorder and a right disorder were 
denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the July 2008 Joint 
Motion.  

The Court granted the Joint Motion for remand in August 2008 
and returned the case to the Board.

The Board wrote to the Veteran, and his representative, in 
April 2009.  The Veteran was advised that the case was 
returned to the Board by the Court.  He was further advised 
that he had 90 days to submit additional evidence or argument 
in support of his claim.  

The Veteran's representative submitted additional argument in 
support of the claim in September 2009.

The Board notes that the RO forwarded evidence to the Board 
after the decision of June 2007 was issued.  The evidence 
consisted of service treatment records (STRs) and was 
received in August 2008.  The evidence has not been 
considered by the agency of original jurisdiction (AOJ) in 
the first instance.  However, the AOJ will have such an 
opportunity upon remand of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from May 1979 to May 1999.  
He is seeking entitlement to service connection for a right 
shoulder disorder and a right arm disorder.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service; but see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).

A review of the Veteran's STRs does not reflect a diagnosis 
of a disorder of either the right shoulder or right arm.  The 
Veteran was evaluated for complaints of pain in the right 
shoulder in December 1991.  An assessment at that time was 
"? Early bicipital tendinitis."  He was seen for complaints 
of right shoulder pain that would radiate into his arm in 
September 1998.  A cervical spine magnetic resonance imaging 
(MRI) study was done at that time.  No diagnosis of a 
disorder for the right shoulder or right arm was made.  The 
Veteran's retirement physical examination was negative for 
any findings of a disorder for either the right shoulder or 
right arm in October 1998.  Further, the Veteran did not make 
any complaints regarding any type of problem with either the 
right shoulder or right arm on his Report of Medical History 
at that time.

The Veteran was afforded a VA general medical examination in 
October 1999.  The Veteran was noted to complain of right 
shoulder pain.  The Veteran told the examiner that he had an 
MRI in February 1999; however, there is no evidence of this 
study in his STRs.  No abnormality was found on examination.  
The examiner said there was no evidence of bursitis in the 
right shoulder at the time of the examination.

The Veteran's claim was denied in October 2000.  The basis 
for the denial was that there was no evidence of a current 
disability for either the right shoulder or right arm.

VA records for the period from December 2000 to November 2001 
are of record.  There is no evidence of either a right 
shoulder or right arm disorder in the records.

Records from Eglin Air Force Base (EAFB), for the period from 
December 1999 to December 2003 are also of record.  The only 
entries regarding the right shoulder are dated in December 
2003.  The Veteran was noted to have complaints of clicking 
in his right shoulder, bilateral shoulder pain (the Veteran 
is service-connected for status post dislocation of the left 
shoulder), bilateral elbow and forearm pain, and weakness in 
the hands and forearms.  The examiner said that there was 
positive crepitus in both shoulders.  No specific assessment 
was made.

Another entry in December 2003 noted that the Veteran had a 
couple of months history of right shoulder clicks.  He also 
reported having a burning pain in his forearms and arms.  The 
examiner noted a history of bursitis.  No specific diagnosis 
was made.  The examiner provided differential diagnoses of 
cervical neck disease, carpal tunnel, osteoarthritis or 
metabolic causes.

No additional medical records were added to the claims folder 
prior to the Board's decision of June 2007.

The Board denied the Veteran's claim for service connection 
as the evidence of record did not show a finding of a 
specific diagnosis or disorder for either the right shoulder 
or right arm.  The Veteran's complaints of pain were 
acknowledged but the Board held that those symptoms did not 
rise to the level of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded 
in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Joint Motion requires that VA obtain a medical 
examination to assess the Veteran's claim.  In that regard, 
it was noted that the Veteran had complaints regarding his 
right shoulder in service and currently has similar symptoms.  
Therefore, VA had a duty to assist in providing him an 
examination to address whether there is a nexus between any 
current symptoms and his military service.

Finally, the Veteran was provided notice of how to 
substantiate his claim for service connection under the 
Veterans Claims Assistance Act of 2000 (VCAA) by way of 
letters dated in July 2001 and June 2003.  The Court issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran has not been provided 
the notice cited by the Court as his case was certified on 
appeal in September 2005.  Such notice must be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Such notice should also incorporate the 
elements listed in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his claimed 
right shoulder and right arm disorders.  
After securing the necessary releases, 
obtain copies of pertinent x-ray or 
imaging studies and treatment records 
which are not already of record.

3.  The Veteran should be afforded a VA 
examination to address the issues 
involving his claim for service 
connection for right shoulder and right 
arm disorders.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner is requested to identify any 
and all right shoulder and/or right arm 
disorders that may be present.  The 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater that any diagnosed 
disorder can be related to the Veteran's 
service.  The report of examination must 
include the complete rationale for all 
opinions expressed.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


